DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to Appeal Brief filed on 10/08/2021 and conference on 1/27/2022  in relation to application 15/350,298.
The Pre-Grant publication # 2018/0137774 is issued on 5/17/2018.
The instant application 15/350,298 amended 7/15/2020 for sensor for similar sensor types is about determination of oral characteristic data indicative of an oral characteristic being a physical, chemical, or biological trait of an oral cavity of the user. Nevertheless, the other related co-pending application claims of 15/350,285 filed 7/2/2020 though reciting same sensor types determine routine selection of specific brushing goals. Hence appears to be not an obvious variation for double patenting rejection.
Claims 1, 2, 6, 9, 10, 12, 13, 19, 22, 26, 31, 35, 44, 51, and 53 pending.

The following is a statement of reasons for the indication of allowable subject matter:
Applicant’s argument/remarks on 5/21/2021 from page 7-9 indicates that the prior art combination not teaching an “oral characteristic present in or adjacent to a first portion of the dentiture wherein the brushing evaluation or brushing routine is based on or includes at least one of an altered target  brushing time for the first portion of the dentiture or a modified brushing motion expectation for the first portion of the dentiture.
provided to the programmable processor by a user interface. At least paragraphs 0116, 0117 of prior art Ortins et al.  uses ‘disclosing agents’ addressing specific distinctive dentiture conditions. The prior art cites oral characteristics like dental tartar, tooth decay, bio films, soft tissue abnormalities, soft tissue lesions, etc. are among some of the oral cavity conditions addressed in the disclosure. The light source device e.g. in figure 10 of the prior art illuminates a first portion of oral cavity and the mirror used to view the oral cavity of the first portion (Paragraph 0115) while evaluating the oral characteristics of a first dentiture. However brushing time as one of the parameter may not be altered because of data directly displayed on the display or can be used as an input to the processor for a function or feature of the display as indicated in paragraph 0130 of the same primary prior art. But this required by the recitation of claim 26.
The reference combination may not determine for the user, based at least in part on the oral characteristic data and the brushing data from the sensor, a brushing evaluation for a brushing session; wherein the oral characteristic is present in or adjacent to a first portion of the dentiture; and wherein the brushing evaluation or brushing routine is based on or includes at least one of: an altered target brushing time for the first portion of the dentiture; and a modified brushing motion expectation for the first portion of the dentiture.as required by Claims 1, 26, and 51.
Claims 1, 2, 6, 9, 10, 12, 13, 19, 22, 26, 31, 35, 44, 51, and 53 are in condition of allowance.


/SADARUZ ZAMAN/Examiner, Art Unit 3715                                                                                                                                                                                                        January 27, 2022                                                                                                                                                                                               
/THOMAS J HONG/Primary Examiner, Art Unit 3715